

115 HR 5918 IH: Department of Defense Service Dog Training Therapy Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5918IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Ms. Shea-Porter (for herself, Mr. LoBiondo, Mr. Norcross, Mr. Walz, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a program on service dog training for members of
			 the Armed Forces with post-traumatic stress disorder or other
			 post-deployment mental health conditions.
	
 1.Short titleThis Act may be cited as the Department of Defense Service Dog Training Therapy Act. 2.Service dog training therapy for members with post-traumatic stress disorder or other post-deployment mental health conditions (a)ProgramThe Secretary of Defense, acting through the Director of the Defense Health Agency, shall carry out a program under which members of the Armed Forces with post-traumatic stress disorder or other post-deployment mental health conditions train service dogs for veterans with disabilities. The Secretary shall carry out the program in a manner that ensures that such training is a form of therapy that addresses such post-traumatic stress disorder or other post-deployment mental health conditions.
 (b)Appropriate nongovernment entitiesThe Secretary shall carry out the program under subsection (a) by entering into a contract with one or more appropriate nongovernment entities that are certified in the training and handling of service dogs and have experience carrying out such a program.
 (c)Member eligibilityA member of the Armed Forces may participate in the program under subsection (a) if the Secretary determines that—
 (1)such member has post-traumatic stress disorder or other post-deployment mental health conditions; and
 (2)there are adequate program resources available for the member to participate at the location of the member.
 (d)LocationsThe Secretary shall seek to enter into a contract under subsection (b) with appropriate nongovernment entities located in close proximity to military medical treatment facilities.
 (e)Training areaThe Secretary shall provide to a nongovernment entity with which the Secretary enters into a contract under subsection (b) access to a training area in a facility of the Department that would be appropriate for use in educating members of the Armed Forces participating in the program in the art and science of service dog training and handling. Such training area shall—
 (1)include a dedicated space that is suitable for grooming and training dogs indoors; (2)be wheelchair accessible;
 (3)include classroom or lecture space; (4)include office space for staff;
 (5)include a suitable space for storing training equipment; (6)provide for periodic use of other training areas for training the dogs with wheelchairs and conducting other exercises;
 (7)include outdoor exercise and toileting space for dogs; and (8)provide transportation for weekly field trips to train dogs in other environments.
 (f)Design of programEach contract entered into under subsection (b) shall provide that the nongovernment entity shall— (1)employ at least one person with clinical experience related to mental health;
 (2)ensure that members of the Armed Forces participating in the program receive training from certified service dog training instructors;
 (3)ensure that each service dog in training participating in the program is taught all essential commands pertaining to service dog skills;
 (4)ensure that the program involves both lecture of service dog training methodologies and practical hands-on training and grooming of service dogs; and
 (5)ensure that the program is designed to— (A)maximize the therapeutic benefits to members of the Armed Forces participating in the program; and
 (B)provide well-trained service dogs to veterans with disabilities. (g)AdministrationIn order to carry out the program under subsection (a), the Secretary shall—
 (1)administer the program through the Defense Health Agency under the direction of a certified occupational recreational therapist with sufficient administrative experience to help oversee the program; and
 (2)establish a director of therapeutic service dog training with a background working in social services, experience in teaching others to train service dogs in a military medical treatment facility setting, and at least one year of experience working with veterans or active duty service members with post-traumatic stress disorder in a clinical setting.
 (h)Collection of dataThe Secretary shall collect data on the program under subsection (a) to determine how effective the program is for the members of the Armed Forces participating in the program. Such data shall include data to determine how effectively the program assists members in—
 (1)reducing stigma associated with post-traumatic stress disorder or other post-deployment mental health conditions;
 (2)improving emotional regulation; (3)improving patience;
 (4)instilling or re-establishing a sense of purpose; (5)providing an opportunity to help veterans;
 (6)reintegrating into the community; (7)exposing the dog to new environments and in doing so, helping the member reduce social isolation and withdrawal;
 (8)building relationship skills, including parenting skills; (9)relaxing the hyper-vigilant survival state;
 (10)improving sleep patterns; and (11)enabling members to decrease the use of pain medication.
 (i)ReportsEach year the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the program under subsection (a). Each such report shall include—
 (1)the number of members of the Armed Forces participating in the program; (2)a description of the services carried out under the program;
 (3)the effects that participating in the program has on— (A)symptoms of post-traumatic stress disorder and post-deployment adjustment difficulties, including depression, maintenance of sobriety, suicidal ideations, and homelessness;
 (B)potentially relevant physiological markers that possibly relate to the interactions with the service dogs;
 (C)family dynamics; (D)insomnia and pain management; and
 (E)overall well-being; and (4)the recommendations of the Secretary with respect to the expansion of the program.
 (j)Service dog training instructor definedIn this section, the term service dog training instructor means an instructor who provides the direct training of members of the Armed Forces with post-traumatic stress disorder and other post-deployment mental health conditions in the art and science of service dog training and handling.
			